Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of February
27, 2020 (the “Effective Date”), among Verastem, Inc., a Delaware corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each a “Purchaser” and collectively the “Purchasers”).

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.

WHEREAS,  each Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that aggregate number
of shares of Common Stock (the “Shares”) which aggregate amount for all
Purchasers together shall be 46,511,628 shares of Common Stock .

WHEREAS, in connection with the offering and sale of the Shares, the Company has
entered into an engagement letter dated November 4, 2019, as amended on February
 7, 2020 (as amended, the “Engagement Letter”), with Jefferies, LLC (the “Lead
Placement Agent”) and H.C.Wainwright & Co. and Cantor Fitzgerald & Co.
 (collectively with the Lead Placement Agent, the “Placement Agents”).

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:

1.



DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section ‎1.1:

“Closing” means the closing of the purchase and sale of the Shares on the
Closing Date pursuant to Section ‎2.1 of this Agreement.

“Closing Date” means March 3, 2020.

“Closing Price” means $2.15 per share.

“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles consistently applied.



1.

 




“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Material Adverse Effect” means a circumstance that (i) could reasonably be
expected to have a material adverse effect on the performance of this Agreement
or the consummation of any of the transactions contemplated hereby or (ii) could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and the Subsidiaries (as defined below) taken as a whole.

 “Nasdaq” means The Nasdaq Global Market.

“Registration Statement”  means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section
‎4 hereof.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” means collectively all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2018
(including the exhibits thereto and documents incorporated by reference
therein).

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act, but shall be deemed to not include the location and/or
reservation of borrowable shares of Common Stock.

“Trading Day” means a day on which the Common Stock is traded on Nasdaq.

“Transaction Documents” means this Agreement, and any other documents or
agreements executed and delivered to the Purchasers in connection with the
transactions contemplated hereunder.

2.



PURCHASE AND SALE

2.1 Closing.

(a) At the Closing, upon the terms set forth herein, the Company hereby agrees
to issue and sell to each Purchaser, and each Purchaser agrees to purchase from
the Company, severally and not jointly, the number of Shares set forth opposite
such Purchaser’s name on Exhibit A hereto, at a purchase price equal to the
Closing Price per share of Common Stock. 

(b) At the Closing, each Purchaser shall deliver to the Company via wire
transfer immediately available funds equal to the purchase price set forth
opposite such Purchaser’s name on Exhibit A hereto and the Company shall deliver
to each Purchaser its respective Shares in the amount set forth opposite such
Purchaser’s name on Exhibit A hereto, deliverable at the Closing on the Closing
Date, in accordance with Section ‎2.2 of this Agreement. The Closing shall occur
at 10:00 a.m. (New York City Time) on the Closing Date or such other time and
location as the parties shall mutually agree.



2.

 




2.2 Deliveries; Closing Conditions.

(a) At the Closing, the Company will deliver or cause to be delivered to each
Purchaser certificate(s) or book-entry shares representing the Common Stock,
purchased by such Purchaser, registered in such Purchaser’s name. Such delivery
shall be against payment of the purchase price therefor by such Purchaser by
wire transfer of immediately available funds to the Company in accordance with
the Company’s written wiring instructions.    

(b) The respective obligations of the Company, on the one hand, and each
Purchaser, on the other hand, hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties contained herein (unless made as of a specified
date therein) of the Company (with respect to the obligations of the Purchasers)
and the Purchasers (with respect to the obligations of the Company);

(ii) all obligations, covenants and agreements of the Company (with respect to
the obligations of the Purchasers) and the Purchasers (with respect to the
obligations of the Company) required to be performed at or prior to the Closing
Date shall have been performed in all material respects; 

(iii) The Purchasers shall have received a certificate of the Secretary of the
Company (a “Secretary’s Certificate”), dated as of the Closing Date in form
and substance reasonably satisfactory to the Purchasers;

(iv) The Purchasers shall have received a certificate signed by the Chief
Executive Officer of the Company (an “Officer’s Certificate”), dated as of the
Closing Date in form and substance reasonably satisfactory to the Purchasers;

(v) The Purchasers shall have received an opinion of Ropes & Gray LLP, counsel
for the Company (“Company Counsel”), dated as of the Closing Date, in a form
reasonably satisfactory to the Purchasers; and

(vi) No Material Adverse Effect has occurred.

3.



REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company.  Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section ‎3.2 of
this Agreement and except as set forth in the SEC Reports, which disclosures
serve to qualify these representations and warranties in their entirety, the
Company represents and warrants to the Purchasers and the Placement Agents that
the statements contained in this Section 3.1 are true and correct as of the date
hereof and as of the Closing Date:

(a) The Company was not and is not an Ineligible Issuer (as defined in Rule 405
under the Securities Act), without taking account of any determination by the
Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.



3.

 




(b) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own, lease and operate its properties and
conduct its business, to execute and deliver this Agreement and to issue, sell
and deliver the Shares as contemplated herein.

(c) The Company is duly qualified to do business as a foreign corporation and is
in good standing in the Commonwealth of Massachusetts, which is the only
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, have
a Material Adverse Effect.

(d) The authorized capital stock of the Company consists of 200,000,000 shares
of common stock and 5,000,000 shares of undesignated Preferred Stock.  As of the
Effective Date, there are no shares of Preferred Stock issued and outstanding
and there are 91,402,823 shares of Common Stock issued and outstanding, of which
no shares are owned by the Company.  There are no other shares of any other
class or series of capital stock of the Company issued or outstanding. 

(e) The Company has no subsidiaries (as defined under the Securities Act) other
than Verastem Securities Company and Verastem Europe GmBH  (each a “Subsidiary”
and together, the “Subsidiaries”); the Company owns all of the issued and
outstanding capital stock and ownership interests of the Subsidiaries; other
than the capital stock and ownership interests of the Subsidiaries, the Company
does not own, directly or indirectly, any shares of stock or any other equity
interests or long-term debt securities of any corporation, firm, partnership,
joint venture, association or other entity; complete and correct copies of the
charters, bylaws and operating agreements of the Company and the Subsidiaries
and all amendments thereto have been made available to you, and no changes
therein will be made on or after the date hereof through and including the
Closing Date;  Verastem Securities Company and Verastem Europe GmBH have been
duly incorporated and are validly existing as  a corporation and a
Gelleschaft mit beschränkter Haftung in good standing under the laws of the
Commonwealth of Massachusetts and the laws of the Federal Republic of Germany,
respectively, with full corporate power and authority to own, lease and operate
its properties and to conduct its business; each Subsidiary is duly qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, have
a Material Adverse Effect; all of the outstanding shares of capital stock and
ownership interests of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable, have been issued in compliance with
all applicable securities laws, were not issued in violation of any preemptive
right, resale right, right of first refusal or similar right and are owned by
the Company subject to no security interest, other encumbrance or adverse
claims; and no options, warrants or other rights to purchase, agreements or
other obligations to issue or other rights to convert any obligation into shares
of capital stock or ownership interests in the Subsidiaries are outstanding.

(f) The Shares have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and free of statutory and contractual
preemptive rights, rights of first refusal and similar rights; the Shares, when
issued and delivered against payment therefor as provided

4.

 




herein, will be free of any restriction upon the voting thereof pursuant to the
Delaware General Corporation Law or the Company’s charter or bylaws or any
agreement or other instrument to which the Company is a party.

(g) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes the lawful, valid and legally binding obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the rights of
creditors generally and general equitable principles.

(h) Neither the Company nor any of its Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its respective charter or bylaws,
or (B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected, or (C) any applicable federal, state, local
or foreign law, regulation or rule, or (D) any applicable rule or regulation of
any self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of Nasdaq), or (E) any
decree, judgment or order applicable to it or any of its properties, except, in
the case of the foregoing clauses (B), (C), (D) and (E), for any such breach,
violation, default or event that would not, individually or in the aggregate,
have a Material Adverse Effect.

(i) Neither the Company nor any of its Subsidiaries is and, after giving effect
to the offering and sale of the Shares and the application of the proceeds
thereof as described in Section 5.4 of this Agreement, neither of them will be,
an “investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act.

(j) The execution, delivery and performance of this Agreement, the issuance and
sale of the Shares and the consummation of the transactions contemplated hereby
will not conflict with, result in any breach or violation of or constitute a
default under (nor constitute any event which, with notice, lapse of time or
both, would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (or result in the creation or imposition of a lien,
charge or encumbrance on any property or assets of the Company or  its
Subsidiaries pursuant to) (A) the charter or bylaws of the Company or its
Subsidiaries, or (B) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company or its Subsidiaries is a
party or by which either of them or any of their respective properties may be
bound or affected, or (C) any applicable federal, state, local or foreign law,
regulation or rule, or (D) any applicable rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of Nasdaq), or (E) any
decree, judgment or order applicable to the Company or its Subsidiaries or any
of their respective properties, except, in the case of the

5.

 




foregoing clauses (B), (C), (D) and (E), for any such conflict, breach,
violation, default or event that would not, individually or in the aggregate,
have a Material Adverse Effect.

(k) No approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, Nasdaq)
having jurisdiction over the Company, or approval of the stockholders of the
Company or any other person or entity, is required in connection with the
issuance and sale of the Shares or the consummation by the Company of the
transactions contemplated hereby, other than  (i) any necessary qualification
under the securities or blue sky laws of the various jurisdictions in which the
Shares are being offered, (ii) any listing applications and related consents or
any notices required by Nasdaq in the ordinary course of the offering of the
Shares, (iii) filings with the Commission under the Securities Act contemplated
by this Agreement or (iv) filings with the Commission on Form 8-K with respect
to this Agreement.

(l) (i) No person has any preemptive rights, resale rights, rights of first
refusal or other rights to purchase any shares of Common Stock or shares of any
other capital stock of or other equity interests in the Company and (ii) no
person has the right to act as an underwriter or as a financial advisor to the
Company in connection with the offer and sale of the Shares; no person has the
right, contractual or otherwise, to cause the Company to register under the
Securities Act any shares of Common Stock or shares of any other capital stock
of or other equity interests in the Company, or to include any such shares or
interests in the Resale Registration Statement or the offering contemplated by
this Agreement, except any such right that has been validly waived in writing as
of the date of this Agreement, copies of such waivers to have been made
available to you; no person has the right, contractual or otherwise, to cause
the Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock of or other equity interests in the Company,
or to include any such shares or interests in any other offering of securities
of the Company.

(m) Each of the Company and its Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any applicable law, regulation or rule, and has obtained all
necessary licenses, authorizations, consents and approvals from other persons,
in order to conduct their respective businesses, except where failure to have,
make or obtain the same would not, individually or in the aggregate, have a
Material Adverse Effect; neither the Company nor its Subsidiaries is in
violation of, or in default under, or has received notice of any proceedings
relating to revocation or modification of, any such license, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to the Company or its
Subsidiaries, except where such violation, default, revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

(n) The Company’s Common Stock is registered under Section 12 of the Exchange
Act. The Company has filed all SEC Reports on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act and, in each case, to the rules promulgated thereunder, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a

6.

 




material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.    The Company meets
the registration and transaction requirements for use of Form S-3 for the
registration of the Shares for resale by the Purchasers.

(o) The financial statements included in the SEC Reports, together with the
related notes and schedules, present fairly the financial position of the
Company as of the dates indicated and the results of operations, cash flows and
changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance in all material respects with the requirements
of the Securities Act and Exchange Act and in conformity with U.S. generally
accepted accounting principles applied on a consistent basis during the periods
involved, except as otherwise disclosed therein and, in the case of unaudited,
interim financial statements, subject to normal year-end audit adjustments and
the exclusion of certain footnotes.

(p) There are no actions, suits, claims, investigations or proceedings pending
to which the Company or its Subsidiaries or, to the Company’s knowledge, any of
their respective directors or officers is or would be a party or of which any of
their respective properties is or would be subject at law or in equity, before
or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, Nasdaq), except any such action, suit, claim,
investigation or proceeding which, if resolved adversely to the Company or its
Subsidiaries, would not, individually or in the aggregate, have a Material
Adverse Effect (assuming, with respect to any such action, suit, claim,
investigation or proceeding to which the Company or its Subsidiaries is a party,
that such action, suit, claim, investigation or proceeding was resolved
adversely to the Company or its Subsidiaries, as the case may be); and, to the
Company’s knowledge, no such actions, suits, claims, investigations or
proceedings are threatened or contemplated.  

(q) Ernst & Young LLP, who have certified certain financial statements of the
Company and delivered their report with respect to the audited financial
statements included in the SEC Reports, are independent public accountants with
respect to the Company within the meaning of the Securities Act and the
applicable published rules and regulations thereunder. 

(r) Each stock option granted under any equity incentive plan of the Company
(each, a “Stock Plan”) was granted with a per share exercise price no less than
the fair market value per share of Common Stock on the grant date of such
option, and no such grant involved any “back-dating” or similar practice with
respect to the effective date of such grant; except as would not, individually
or in the aggregate, have a Material Adverse Effect, each such option (i) was
granted in compliance with applicable law and with the applicable Stock Plan(s),
(ii) was duly approved by the board of directors (or a duly authorized committee
thereof or by an executive officer pursuant to Section 157(c) of the Delaware
General Corporation Law) of the Company and (iii) has been properly accounted
for in the Company’s financial statements in accordance with U.S. generally
accepted accounting principles and disclosed in the Company’s filings with the
Commission.

(s) Prior to the date of this Agreement, there has not been (i) any material
adverse change, or any development that would be reasonably expected to result
in a material

7.

 




adverse change, in the business, properties, management, financial condition or
results of operations of the Company and its Subsidiaries taken as a whole, (ii)
any transaction to which the Company is a party which is material to the Company
and its Subsidiaries taken as a whole, (iii) any obligation or liability, direct
or contingent (including any off-balance sheet obligations), incurred by the
Company or its Subsidiaries, which is material to the Company and its
Subsidiaries taken as a whole, (iv) any change in the capital stock or
outstanding indebtedness of the Company or its Subsidiaries (other than the
issuance of shares of Common Stock upon exercise of stock options or vesting of
restricted stock units granted under Stock Plans in existence on the date hereof
and the grant of awards under Stock Plans in existence on the date hereof, in
each case in the ordinary course of business) or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company.

(t) Each of the Company and its Subsidiaries has good title to all personal
property, free and clear of all liens, claims, security interest or other
encumbrances, except those that do not materially interfere with the use or
proposed use of such property by the Company or its Subsidiaries, respectively,
or as would not materially or adversely affect the value of such property;
neither the Company nor its Subsidiaries own any real property; all the real
property held under lease by the Company or its Subsidiaries is held thereby
under valid, subsisting and enforceable leases.

(u) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) the Company or its Subsidiaries owns the inventions, patent
applications, patents, trademarks (both registered and unregistered),
tradenames, service names, copyrights, trade secrets and other proprietary
information (collectively, “Intellectual Property”) described in the SEC Reports
as being owned by it and owns or has obtained valid and enforceable licenses
for, or other rights to use, all Intellectual Property used in, or necessary
for, the conduct of the businesses of the Company and its Subsidiaries as
currently conducted or as proposed to be conducted (including the
commercialization of products or services described in the SEC Reports)
(collectively, “Company Intellectual Property”), except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the rights of
creditors generally and general equitable principles; (ii) there are no third
parties who have, or, to the Company’s knowledge, will be able to establish,
rights to use any Company Intellectual Property that is owned or purported to be
owned by the Company or its Subsidiaries, other than any co-owner of any patent
or patent application constituting Intellectual Property who is listed as such
on the records of the U.S. Patent and Trademark Office (the “PTO”), and, to the
Company’s knowledge, no third party has any ownership interest in or to any
Company Intellectual Property that is exclusively licensed to the Company or its
Subsidiaries, except for, and to the extent of, the ownership rights of the
owners of the Company Intellectual Property which the SEC Reports disclose is
licensed to the Company or its Subsidiaries; (iii) to the Company’s knowledge,
there is no infringement, misappropriation or other violation by any third
parties of any Company Intellectual Property owned by or exclusively licensed to
the Company or its Subsidiaries; (iv) neither the Company nor its
Subsidiaries has received any notice from, and there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by, others
challenging the Company’s or its Subsidiaries’ rights in or to any Company
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such action, suit, proceeding or claim; (v) other
than the opposition by Hexal AG against European Patent No. 2914296 neither the
Company nor its Subsidiaries has received any notice from, and there is no
pending or, to the

8.

 




Company’s knowledge, threatened action, suit, proceeding or claim by, others
challenging the validity, enforceability or scope of any Company Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such action, suit, proceeding or claim; (vi) neither the Company
nor its Subsidiaries has received any notice from, and there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by,
others that the Company or its Subsidiaries infringes, misappropriates or
otherwise violates, or would, upon the commercialization of any product or
service described in the SEC Reports as under development, infringe,
misappropriate or violate, any Intellectual Property of others, and the Company
is unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim; (vii) each of the Company and its Subsidiaries has
complied with the applicable terms of each agreement pursuant to which Company
Intellectual Property has been licensed to such entity, and all such agreements
are in full force and effect; (viii) to the Company’s knowledge, there is no
patent or patent application that contains claims that, if practiced, would
infringe the issued or pending claims of any patents or patent applications
included in the Company Intellectual Property or that challenges the validity,
enforceability or scope of any of the Company Intellectual Property; (ix) the
manufacture, use and sale of the product candidates described in the SEC Reports
as under development by the Company or its Subsidiaries fall within the scope of
the claims of one or more patents or patent applications owned by, or
exclusively licensed to, the Company or its Subsidiaries, as the case may be;
(x) each of the Company and its Subsidiaries has complied and, to the Company’s
knowledge, each of their respective licensors has complied, with its duty of
candor and disclosure to the PTO, as applicable, with respect to all patent
applications owned or exclusively licensed to such entity and included in the
Company Intellectual Property and filed with the PTO; (xi) all conditions stated
in any license agreement under which Company Intellectual Property is licensed
to the Company or its Subsidiaries that are required to be satisfied in order
for the Company or its Subsidiaries, as applicable, to retain exclusive rights
have been timely satisfied; (xii) to the Company’s knowledge, the issued patents
owned by or exclusively licensed to the Company or its Subsidiaries are valid
and enforceable and the Company is unaware of any facts that would preclude the
issuance of a valid and enforceable patent on any pending patent application
owned by the Company or its Subsidiaries; (xiii) the Company has taken
reasonable steps necessary to secure interests of each of the Company and its
Subsidiaries in the Company Intellectual Property purported to be owned by such
entity from the employees, consultants, agents and contractors of such entity;
(xiv) there are no outstanding options, licenses or agreements of any kind
relating to the Company Intellectual Property owned by the Company or its
Subsidiaries that are required to be described in the SEC Reports that are not
so described therein; (xv) neither the Company nor its Subsidiaries is a party
to or bound by any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity that are required to be
described in the SEC Reports that are not so described therein; and (xvi) no
government funding, facilities or resources of a university, college, other
educational institution or research center was used in the development of any
Company Intellectual Property that is owned or purported to be owned by the
Company or its Subsidiaries that would confer upon any governmental agency or
body, university, college, other educational institution or research center any
claim or right in or to any such Company Intellectual Property.

(v) Neither the Company nor its Subsidiaries is engaged in any unfair labor
practice; except for matters which would not, individually or in the aggregate,
have a Material Adverse Effect, (i) there is (A) no unfair labor practice
complaint pending or, to the Company’s knowledge, threatened against the Company
or its Subsidiaries before the National Labor

9.

 




Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or its
Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or its Subsidiaries, (ii) to the
Company’s knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or  its Subsidiaries and (iii) there has
been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974, as amended, or the rules and regulations promulgated thereunder concerning
the employees of the Company or its Subsidiaries. 

(w) The Company and its Subsidiaries and their respective properties, assets and
operations are in compliance with, and the Company and its Subsidiaries hold all
permits, authorizations and approvals required under, Environmental Laws (as
defined below), except to the extent that failure to so comply or to hold such
permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; there are no past, present or, to the
Company’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that would
reasonably be expected to give rise to any material costs or liabilities to the
Company or its Subsidiaries under, or to interfere with or prevent compliance by
the Company or its Subsidiaries with, Environmental Laws; except as would not,
individually or in the aggregate, have a Material Adverse Effect, neither the
Company nor its Subsidiaries (i) is the subject of any investigation, (ii) has
received any notice or claim, (iii) is a party to or affected by any pending or,
to the Company’s knowledge, threatened action, suit or proceeding, (iv) is bound
by any judgment, decree or order or (v) has entered into any agreement, in each
case relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below) (as used herein, “Environmental Law”
means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, injunction, permit, license, authorization
or other binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law).

(x) All tax returns required to be filed by the Company or its Subsidiaries have
been timely filed, and all taxes and other assessments of a similar nature
(whether imposed directly or through withholding) including any interest,
additions to tax or penalties applicable thereto due or claimed to be due from
such entities have been timely paid, other than those being contested in good
faith and for which adequate reserves have been provided, except to the extent
failure to file such return or make such payments would not, individually or in
the aggregate, have a Material Adverse Effect.

(y) The Company maintains insurance covering the properties, operations,
personnel and businesses of the Company and its Subsidiaries as the Company
reasonably deems

10.

 




adequate to insure against such losses and risks in accordance with customary
industry practice to protect the Company and Subsidiaries and their respective
businesses; all such insurance is fully in force on the date hereof and will be
fully in force at the time of purchase; the Company has no reason to believe
that it will not be able to renew any such insurance as and when such insurance
expires or obtain similar coverage at reasonable cost from similar insurers. 

(z) The Company (i) does not have any material lending or other relationship
with any bank or lending affiliate of the Placement Agents and (ii) does not
intend to use any of the proceeds from the sale of the Shares hereunder to repay
any outstanding debt owed to any affiliate of the Placement Agents.

(aa) Neither the Company nor its Subsidiaries has sent any communication or
received any written communication regarding termination of, or intent not to
renew, any of the contracts or agreements referred to or described in the SEC
Reports, and no such termination or non-renewal has been threatened by the
Company or its Subsidiaries or, to the Company’s knowledge, threatened in
writing by any other party to any such contract or agreement.

(bb) The Company has established and maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(cc) The Company has established and maintains “disclosure controls and
procedures” (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act) and “internal control over financial reporting” (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its Subsidiaries, is made known to the
Company’s Chief Executive Officer and Chief Financial Officer by others within
those entities, and such disclosure controls and procedures are effective to
perform the functions for which they were established; the Company’s independent
registered public accountants and the Audit Committee of the Board of Directors
of the Company have been advised of: (i) all significant deficiencies, if any,
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data; and
(ii) all fraud, if any, whether or not material, that involves management or
other employees who have a role in the Company’s internal controls; at December
31, 2018, no “material weakness” (as such term is defined in Rule 1-02(a)(4) of
Regulation S-X under the Act) existed with respect to the Company’s internal
control over financial reporting and since the end of the Company’s most recent
audited fiscal year there have been no “significant deficiencies” or “material
weaknesses” in the Company’s internal control over financial reporting
identified to or by the Company’s independent registered accountants or audit
committee or Board of Directors of the Company; since the date of the most
recent evaluation of such disclosure controls and procedures and internal
controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and

11.

 




material weaknesses; and the Company has taken all necessary actions to ensure
that the principal executive officers (or their equivalents) and principal
financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations promulgated by the Commission, and
the statements contained in each such certification are complete and correct;
the Company, its Subsidiaries and the Company’s directors and officers, in their
capacities as such, are each, in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder. 

(dd) Each “forward-looking statement” (within the meaning of Section 27A of the
Securities Act or Section 21E of the Exchange Act) contained or incorporated by
reference in the SEC Reports has been made or reaffirmed with a reasonable basis
and in good faith.

(ee) All statistical or market-related data included in the SEC Reports are
based on or derived from sources that the Company reasonably believes to be
reliable and accurate, and the Company has obtained the written consent to the
use of such data from such sources to the extent required.

(ff) Neither the Company nor its Subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
its Subsidiaries has taken, directly or indirectly, without giving effect to
activities by the Placement Agents, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.

(gg) The interactive data in eXtensible Business Reporting Language included in
the SEC Reports fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(hh) Neither the Company nor its Subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
its Subsidiaries has taken any action, directly or indirectly, while acting on
behalf of the Company or its Subsidiaries, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “Foreign Corrupt Practices Act”); the
Company is not aware of any such action, directly or indirectly, having been
taken on behalf of the Company or its Subsidiaries; and the Company and its
Subsidiaries and, to the knowledge of the Company, their respective affiliates
have instituted and maintain policies and procedures designed to ensure
continued compliance therewith. 

(ii) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the USA Patriot Act, the Bank Secrecy Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator or non-governmental authority involving the Company or its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.



12.

 




(jj) Neither the Company nor its Subsidiaries nor any of their respective
affiliates, directors, officers, nor to the knowledge of the Company, any agent
or employee of the Company or its Subsidiaries is subject to any sanctions
administered or enforced by the Office of Foreign Assets Control (“OFAC”) of the
United States Treasury Department, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant sanctions authority; and the Company will not directly or
indirectly use the proceeds of the offering of the Shares contemplated hereby,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity for the purpose of financing the
activities of any person that is the target of sanctions administered or
enforced by such authorities or in connection with any country or territory that
is the target of country- or territory-wide OFAC sanctions (currently, Iran,
Syria, Cuba, North Korea, and the Crimea Region of Ukraine). 

(kk) The Subsidiaries are not currently prohibited, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on the
Subsidiaries’ capital stock or ownership interests, as applicable, from repaying
to the Company any loans or advances to the Subsidiaries from the Company or
from transferring any of the Subsidiaries’ property or assets to the Company,
except, in each case, as described in the SEC Reports.

(ll) The preclinical studies and clinical trials that are described in, or the
results of which are referred to in, the SEC Reports were and, if still pending,
are being conducted in all material respects in accordance with standard
accepted medical and scientific research procedures and all applicable Laws,
including, but not limited to, the Federal Food, Drug and Cosmetic Act (the
“FDCA”) and its applicable implementing regulations at 21 C.F.R. Parts 50, 54,
56, 58 and 312; the descriptions of and information regarding the results of
such studies, tests and trials, and the data and results derived therefrom,
contained in the SEC Reports are accurate and complete, as of the date
indicated, in all material respects and fairly present the data derived from
such tests and trials, and neither the Company nor its Subsidiaries, after due
inquiry, has any knowledge of any other studies, tests, trials, publications,
presentations or other information relating to the Company’s products or product
candidates not described in the SEC Reports the results of which reasonably call
into question the results described or referred to in the SEC Reports; neither
the Company nor its Subsidiaries has received any notices or other
correspondence from the Food and Drug Administration of the U.S. Department of
Health and Human Services or any committee thereof or from any other U.S. or
foreign government or drug or medical device regulatory agency (collectively,
the “Regulatory Agencies”) requiring or threatening the termination, suspension
or material modification of any studies, tests or trials that are described or
referred to in the SEC Reports; and the Company and its Subsidiaries have
operated and currently are in compliance in all material respects with all
applicable rules, regulations and policies of the Regulatory Agencies.

(mm) Except as would not, individually or in the aggregate, have or may
reasonably be expected to have a Material Adverse Effect: (i) neither the
Company nor its Subsidiaries has received any written notice of adverse filing,
warning letter, untitled letter or other correspondence or notice from any
Regulatory Agency or other relevant regulatory authorities, or any other court
or arbitrator or federal, state, local or foreign governmental or regulatory
authority, alleging or asserting material noncompliance with the Federal Food,
Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) or similar state, federal or
foreign law or regulation; (ii) the Company and its Subsidiaries, and to the
Company’s knowledge, their respective directors, officers, employees or

13.

 




agents, are and have been since January 1, 2016 in compliance in all material
respects with applicable health care laws, including without limitation, the
Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Civil Monetary Penalties
Law (42 U.S.C. § 1320a-7a), the U.S. Civil False Claims Act (31 U.S.C. § 3729 et
seq.), 18 U.S.C. §§ 286 and 287, and the health care fraud criminal provisions
under the U.S. Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) (42 U.S.C. § 1320d et seq.), the exclusion laws (42 U.S.C. § 1320a-7),
Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of the
Social Security Act), HIPAA, as amended by the Health Information Technology for
Economic and Clinical Health Act (42 U.S.C. § 17921 et seq.), each as amended,
and the regulations promulgated thereunder; and all other comparable local,
state, federal, national, supranational and foreign laws, and the regulations
promulgated thereunder, (collectively, “Health Care Laws”); (iii) neither the
Company nor its Subsidiaries has received written notice of any ongoing claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any U.S. or non-U.S. federal, national, state, provincial,
local, municipal, international government or other governmental, administrative
or regulatory authority, governmental, administrative or regulatory agency or
body, department, board, bureau, agency or instrumentality, court, tribunal,
arbitrator or arbitral body (public or private) or self-regulatory organization
(each, a “Governmental Authority”) or third party alleging that any product,
operation or activity is in violation of any Health Care Laws or has any
knowledge that any such Governmental Authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(iv) neither the Company nor its Subsidiaries or any of their respective
directors, officers, employees or, to the Company’s knowledge, agents, is or has
been debarred, suspended or excluded, or has been convicted of any crime or
engaged in any conduct that would result in a debarment, suspension or exclusion
from any federal or state government health care program; and (v) the Company
and its Subsidiaries are not a party to nor have any ongoing reporting
obligations pursuant to any corporate integrity agreement, deferred prosecution
agreement, monitoring agreement, consent decree, settlement order, plan of
correction or similar agreement imposed by any Governmental Authority.

(nn) The Company has not received any notice from the Nasdaq Global Market
regarding the delisting of the Common Stock.    The Company is in material
compliance with all listing and maintenance requirements of Nasdaq on the date
hereof. 

(oo) No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the 1933 Act (a “Disqualification Event”) is applicable to the Company or, to
the Company’s knowledge, any Company Covered Person (as defined below), except
for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the 1933 Act, any person
listed in the first paragraph of Rule 506(d)(1).  Other than the Placement
Agents, the Company is not aware of any Person (other than any Company Covered
Person) that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Shares pursuant to
this Agreement.  The Company has complied, to the extent applicable, with its
disclosure obligations under Rule 506(e), and has furnished to the Placement
Agents a copy of any disclosures provided thereunder.

(pp) The Company shall file a Form D with respect to the Shares as required
under Regulation D and, to the extent the Form D is not publicly available on
the Commission’s

14.

 




EDGAR reporting system, will provide a copy thereof to each Purchaser promptly
after such filing. The Company, on or before the Closing Date, shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Shares for sale to the Purchasers at the
Closing, pursuant to this Agreement under applicable securities or blue sky laws
of the states of the United States (or to obtain an exemption from such
qualification), and, if requested by a Purchaser, shall provide evidence of any
material action so taken to such Purchaser on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Shares required under applicable securities or blue sky laws of the states of
the United States following the Closing Date.

(qq) Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section ‎3.2 of this Agreement, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchasers hereunder. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of Nasdaq.

 

3.2 Representations, Warranties and Covenants of the Purchasers.  Each
Purchaser, for itself and for no other Purchaser, hereby represents, warrants
and covenants to the Company and the Placement Agents as of the Closing:

(a) Such Purchaser has all requisite legal and corporate or other power and
capacity and has taken all requisite corporate or other action to execute and
deliver this Agreement, to purchase the Shares and to carry out and perform all
of its obligations under this Agreement; and (b) this Agreement constitutes the
legal, valid and binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally.

(b) At the time such Purchaser was offered the Shares, it was, and as of the
date hereof it is, either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Purchaser is aware of the Company’s business affairs and financial
condition and has had access to and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares.  Such Purchaser has such business and financial experience as is
required to give it the capacity to protect its own interests in connection with
the purchase of the Shares.  Such Purchaser acknowledges that it has had the
opportunity to review the Company’s filings with the Commission and has been
afforded (i)  the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares and (ii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment.

(c) Such Purchaser is purchasing the Shares for its own account, for investment
purposes only, and not with a present view to, or for, resale, distribution or
fractionalization thereof, in whole or in part (within the meaning of the
Securities Act.) in violation of the Securities Act. Such Purchaser understands
that its acquisition of the Shares has not been registered under

15.

 




the Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of such Purchaser’s investment intent
as expressed herein. Such Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) the Shares except in
compliance with the Securities Act and the rules and regulations promulgated
thereunder.

(d) Such Purchaser represents and acknowledges that is has not been solicited to
offer to purchase or to purchase any Shares by means of any general solicitation
or advertising within the meaning of Regulation D under the Securities Act.

(e) Such Purchaser represents that it is not a person of the type described in
Section 506(d) of Regulation D under the Securities Act that would disqualify
the Company from engaging in a transaction pursuant to Section 506 of Regulation
D under the Securities Act. 

(f) Such Purchaser understands that the Shares being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Shares. 
Such Purchaser further acknowledges and understands that the Shares may not be
resold or otherwise transferred except in a transaction registered under the
Securities Act or unless an exemption from such registration is available.

(g) Such Purchaser understands that nothing in this Agreement or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice.  Such Purchaser has
consulted such legal, tax and investment advisors and made such investigations
as such Purchaser, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of the Shares.    Such Purchaser understands
that the Placement Agents have acted solely as the agents of the Company in this
placement of the Shares and such Purchaser has not relied on the business,
legal, tax or investment advice of the Placement Agents or any of its agents,
counsel or affiliates in making its investment decision hereunder, and confirms
that none of such persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated herein. 

(h) Dispositions.

(i) Such Purchaser will not, prior to the effectiveness of the Resale
Registration Statement (as defined below), if then prohibited by law or
regulation other than pursuant to an available exemption under the Securities
Act: (i) sell, offer to sell, solicit offers to buy, dispose of, loan, pledge or
grant any right with respect to (collectively, a “Disposition”) the Shares; or
(ii) engage in any hedging or other transaction which is designed or could
reasonably be expected to lead to or result in a Disposition of the Shares by
the Purchaser or an affiliate.

(ii) As of the Closing Date, such Purchaser has not directly or indirectly, nor
has any person acting on behalf of or pursuant to any understanding with such
Purchaser, engaged in any purchases or sales of the Company’s securities
(including, without limitation, any

16.

 




Short Sales involving the Company’s securities) since the time that such
Purchaser was first contacted by the Company, the Placement Agents or any other
person regarding the transactions contemplated hereby. Such Purchaser covenants
that neither it nor any person acting on its behalf or pursuant to any
understanding with it will engage in any purchases or sales of the Company’s
securities (including, without limitation, any Short Sales involving the
Company’s securities) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

(i) Such Purchaser has independently evaluated the merits of its decision to
purchase Shares pursuant to this Agreement. Such Purchaser understands that
nothing in this Agreement or any other materials presented to such Purchaser in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.

(j) Such Purchaser will hold in confidence all information concerning this
Agreement and the sale and issuance of the Shares until the Company has made a
public announcement concerning this Agreement and the sale and issuance of the
Shares, which shall be made not later than 9:00 am New York time on the first
Trading Day immediately after the signing of this Agreement.

(k) Purchaser understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.

(l) Legend.

(i) Such Purchaser understands that the Shares shall bear a restrictive legend
in substantially the following form (and a stop transfer order may be placed
against transfer of the certificates for the Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.”

(ii) The Company shall, at its sole expense, upon appropriate notice from any
Purchaser stating that Registrable Shares have been sold pursuant to an
effective Registration Statement, timely prepare and deliver certificates or
book-entry shares representing the Shares to be delivered to a transferee
pursuant to the Registration Statement, which certificates or book-entry shares
shall be free of any restrictive legends and in such denominations and
registered in such names as such Purchaser may request. Further, the Company
shall, at its sole expense, cause its legal counsel or other counsel
satisfactory to the transfer agent: (i) while the Registration Statement is
effective, to issue to the transfer agent a “blanket” legal opinion to allow
sales without restriction pursuant to the effective Registration Statement, and
(ii) provide all other

17.

 




opinions as may reasonably be required by the transfer agent in connection with
the removal of legends. A Purchaser may request that the Company remove, and the
Company agrees to authorize the removal of, any legend from such Shares,
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a legended certificate representing such Shares: (i) following any sale
of such Shares pursuant to Rule 144, (ii) if such Shares are eligible for sale
under Rule 144(b)(1), or (iii) following the time that the Registration
Statement is declared effective. If a legend removal request is made pursuant to
the foregoing, the Company will, no later than three Trading Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Shares (or a request for legend removal,
in the case of Shares issued in book-entry form), deliver or cause to be
delivered to such Purchaser a certificate representing such Shares that is free
from all restrictive legends or an equivalent book-entry position, as requested
by the Purchaser. Certificates for Shares free from all restrictive legends may
be transmitted by the Company’s transfer agent to the Purchasers by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
(“DTC”) as directed by such Purchaser. The Company warrants that the Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement. If a Purchaser effects a
transfer of the Shares in accordance with Section ‎3.2(l)(ii), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Purchaser to effect
such transfer. Such Purchaser hereby agrees that the removal of the restrictive
legend pursuant to this Section ‎3.2(l)(ii) is predicated upon the Company’s
reliance that such Purchaser will sell any such Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.    

(m) Immediately prior to the Closing, such Purchaser, together with its
affiliates and any other persons acting as a group together with such Purchaser
and any of its affiliates, beneficially owned the number of shares of Common
Stock set forth on such Purchaser’s signature page attached hereto (as such
ownership is calculated pursuant to the rules of Nasdaq).    

(n) If such Purchaser is not a United States person (as defined by Section
7701(a)(30) of the Code), such Purchaser hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Shares or any use of this Agreement,
including (a) the legal requirements within its jurisdiction for the purchase of
the Shares, (b) any foreign exchange restrictions applicable to such purchase or
acquisition, (c) any government or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Shares.
 Such Purchaser’s subscription and payment for and continued beneficial
ownership of the Shares will not violate any applicable securities or other laws
of such Purchaser’s jurisdiction.

(o) Acknowledgements Regarding Placement Agents by each Purchaser.

(i) Such Purchaser acknowledges that the Placement Agents are (a) acting as
Placement Agent on a “best efforts” basis for the Shares being offered hereby
and will be compensated by the Company for acting in such capacity, and (b)
acting solely as Placement Agents in connection with the execution, delivery and
performance of the Transaction Documents

18.

 




and is not acting as an underwriter or in any other capacity and are not and
shall not be construed as a fiduciary for such Purchaser, the Company or any
other person or entity in connection with the execution, delivery and
performance of the Transaction Documents.  Such Purchaser represents that:  (i)
 it was contacted regarding the sale of the Shares by the Placement Agents or
the Company (or an authorized agent or representative thereof) with whom such
Purchaser entered into a verbal or written confidentiality agreement; and (ii)
no Shares were offered or sold to it by means of any form of general
solicitation or general advertising as such terms are used in Regulation D of
the Securities Act.

(ii) Such Purchaser represents that it is making this investment based on the
results of its own due diligence investigation of the Company, and has not
relied on any information or advice furnished by or on behalf of the Placement
Agents in connection with the transactions contemplated hereby. Such Purchaser
acknowledges that the Placement Agents have not made, and will not make, any
representations and warranties with respect to the Company or the transactions
contemplated hereby, and such Purchaser will not rely on any statements made by
the Placement Agents, orally or in writing, to the contrary.

(p) Exculpation of the Placement Agents.  Such Purchaser acknowledges that it
has read the information set forth on Exhibit B hereto and agrees for the
express benefit of the Placement Agents, its affiliates and its representatives
that neither the Placement Agents nor any of their affiliates or any of their
representatives: (i)  has any duties or obligations other than those
specifically set forth in the Engagement Letter; (ii) shall be liable to such
Purchaser for any improper payment made in accordance with the information
provided by the Company; (iii) makes any representation or warranty, or has any
responsibilities as to the validity, accuracy, value or genuineness of any
information, certificates or documentation delivered by or on behalf of the
Company pursuant to this Agreement or the other Transaction Documents or in
connection with any of the transactions contemplated hereby and thereby; or (iv)
shall be liable to such Purchaser (A) for any action taken, suffered or omitted
by any of them in good faith and reasonably believed to be authorized or within
the discretion or rights or powers conferred upon it by this Agreement or any
other Transaction Documents or (B) for anything which any of them may do or
refrain from doing in connection with this Agreement or any other Transaction
Document.

4.



REGISTRATION RIGHTS

4.1 Definitions. For the purpose of this Section ‎4:

(a) the term “Resale Registration Statement” shall mean any registration
statement required to be filed by Section ‎4.2 below, and shall include any
preliminary prospectus, final prospectus, exhibit or amendment included in or
relating to such registration statements; and

(b) the term “Registrable Shares” means the Shares;  provided, however, that a
security shall cease to be a Registrable Share upon the earliest to occur of the
following: (i) a Resale Registration Statement registering such security under
the Securities Act has been declared or becomes effective and such security has
been sold or otherwise transferred by the holder thereof pursuant to and in a
manner contemplated by such effective Resale Registration Statement, (ii) such
security is sold pursuant to Rule 144 under circumstances in which any legend
borne by such security relating to restrictions on transferability thereof,
under the Security Act or otherwise, is removed by the Company, (iii) such
security is eligible to be sold pursuant to Rule 144 without

19.

 




condition or restriction, including without any limitation as to volume of
sales, and without the Holder complying with any method of sale requirements or
notice requirements under Rule 144, or (iv) such security shall cease to be
outstanding following its issuance.

4.2 Registration Procedures and Expenses. The Company shall:

(a) file a Resale Registration Statement (the “Mandatory Registration
Statement”) with the Commission as soon as practicable but in no event later
than the date 30 days following the Closing Date (the “Filing Date”) to register
all of the Registrable Shares on Form S-3 under the Securities Act (providing
for shelf registration of such Registrable Shares under Commission Rule 415). In
the event that Form S-3 is not available for the registration of the Registrable
Shares, the Company shall register the resale of the Registrable Shares on such
other form as is available to the Company;

(b) use its commercially reasonable efforts to cause such Mandatory Registration
Statement to be declared effective as soon as practicable and in any event
within 30 days following the Filing Date (or, in the event the Staff reviews and
has written comments to the Mandatory Registration Statement, within 120 days
following the Filing Date)  (the earlier of the foregoing or the applicable date
set forth in Section ‎4.2(i), the “Effectiveness Deadline”), such efforts to
include, without limiting the generality of the foregoing, preparing and filing
with the Commission any financial statements or other information that is
required to be filed prior to the effectiveness of such Mandatory Registration
Statement;

(c) notwithstanding anything contained in this Agreement to the contrary, in the
event that the Commission limits the amount of Registrable Shares or otherwise
requires a reduction in the number of Registrable Shares that may be included
and sold by the Purchasers in the Mandatory Registration Statement (in each
case, subject to Section ‎4.3), then the Company shall prepare and file (i)
within 10 Trading Days of the first date or time that such excluded Registrable
Shares may then be included in a Resale Registration Statement if the Commission
shall have notified the Company that certain Registrable Shares were not
eligible for inclusion in the Resale Registration Statement or (ii) in all other
cases, within 20 days following the date that the Company becomes aware that
such additional Resale Registration Statement is required (the “Additional
Filing Date”), a Resale Registration Statement (any such Resale Registration
Statement registering such excluded Registrable Shares, an “Additional
Registration Statement” and, together with the Mandatory Registration Statement,
a “Resale Registration Statement”) to register any Registrable Shares that have
been excluded (or, if applicable, the maximum number of such excluded
Registrable Shares that the Company is permitted to register for resale on such
Additional Registration Statement consistent with Commission guidance), if any,
from being registered on the Mandatory Registration Statement;

(d) not less than two (2) Trading Days prior to the filing of a Registration
Statement or any related prospectus or any amendment or supplement thereto,
furnish via email to those Purchasers who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed to be incorporated by
reference therein) will be subject to the review of such Purchasers.  The
Company shall reflect in each such document when so filed with the Commission
such comments regarding the Purchasers and the plan of distribution as the
Purchasers may reasonably

20.

 




and promptly propose no later than two (2) Trading Days after the Purchasers
have been so furnished with copies of such documents as aforesaid.

(e) use its commercially reasonable efforts to cause any such Additional
Registration Statement to be declared effective as promptly as practicable
following the Additional Filing Date, such efforts to include, without limiting
the generality of the foregoing, preparing and filing with the Commission any
financial statements or other information that is required to be filed prior to
the effectiveness of any such Additional Registration Statement;

(f) promptly prepare and file with the Commission such amendments and
supplements to such Resale Registration Statements and the prospectus used in
connection therewith as may be necessary to keep such Resale Registration
Statements continuously effective and free from any material misstatement or
omission to state a material fact therein until termination of such obligation
as provided in Section ‎4.7 below, subject to the Company’s right to suspend
pursuant to Section ‎4.6;

(g) furnish to the Purchasers such number of copies of prospectuses in
conformity with the requirements of the Securities Act and such other documents
as the Purchasers may reasonably request, in order to facilitate the public sale
or other disposition of all or any of the Registrable Shares by the Purchasers;

(h) file such documents as may be required of the Company for normal securities
law clearance for the resale of the Registrable Shares in such states of the
United States as may be reasonably requested by the Purchasers and use its
commercially reasonable efforts to maintain such blue sky qualifications during
the period the Company is required to maintain effectiveness of the Resale
Registration Statements; provided, however, that the Company shall not be
required in connection with this Section ‎4.2(h) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented;

(i) upon notification by the Commission that the Resale Registration Statement
will not be reviewed or is not subject to further review by the Commission, the
Company shall within three Trading Days following the date of such notification
request acceleration of such Resale Registration Statement (with the requested
effectiveness date to be not more than two Trading Days later);

(j) upon notification by the Commission that that the Resale Registration
Statement has been declared effective by the Commission, the Company shall file
the final prospectus under Rule 424 of the Securities Act (“Rule 424”) within
the applicable time period prescribed by Rule 424;

(k) advise the Purchasers promptly (and in any event within two (2) Trading Days
thereof):

(i) of the effectiveness of the Resale Registration Statement or any
post-effective amendments thereto;



21.

 




(ii) of any request by the Commission for amendments to the Resale Registration
Statement or amendments to the prospectus or for additional information relating
thereto;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Resale Registration Statement under the Securities Act or
of the suspension by any state securities commission of the qualification of the
Registrable Shares for offering or sale in any jurisdiction, or the initiation
of any proceeding for any of the preceding purposes; and

(iv) of the existence of any fact and the happening of any event that makes any
statement of a material fact made in the Resale Registration Statement, the
prospectus and amendment or supplement thereto, or any document incorporated by
reference therein, untrue, or that requires the making of any additions to or
changes in the Resale Registration Statement or the prospectus in order to make
the statements therein not misleading;

(l) cause all Registrable Shares to be listed on each securities exchange, if
any, on which equity securities by the Company are then listed;

(m) bear all expenses in connection with the procedures in paragraphs ‎(a)
through (l) of this Section ‎4.2 and the registration of the Registrable Shares
on such Resale Registration Statement and the satisfaction of the blue sky laws
of such states; and

(n) not, from the date hereof until the effective date of the Mandatory
Registration Statement, prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) related to the Company’s employee benefit plans
registered on Form S-8).

4.3 Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.    If a Registration Statement covering all of the
Registrable Shares required to be covered thereby and required to be filed by
the Company pursuant to this Agreement is not filed with the Commission on or
before the applicable filing deadline provided herein (the  “Filing Failure”),
then, as partial relief for the damages to any holder by reason of any such
delay in or reduction of its ability to sell the underlying shares of Common
Stock (which remedy shall not be exclusive of any other remedies available at
law or in equity), the Company shall pay to each holder of Registrable Shares
relating to such Resale Registration Statement an amount in cash equal to one
percent (1.0%) of the aggregate purchase price of such Purchaser’s Registrable
Shares whether or not included in such Resale Registration Statement on the day
of the Filing Failure. The payments to which a holder shall be entitled pursuant
to this Section ‎4.3 are referred to herein as “Filing Failure Payments.” The
Filing Failure Payments shall be paid on the earlier of (I) the date set forth
above and (II) the third Business Day after the event or failure giving rise to
the Filing Failure Payment is cured. 

4.4 Rule 415; Cutback. 

If at any time the staff of the Commission (“Staff”) takes the position that the
offering of some or all of the Registrable Shares in a Registration Statement is
not eligible to be

22.

 




made on a delayed or continuous basis under the provisions of Rule 415 under the
Securities Act or requires any Purchaser to be named as an “underwriter,” the
Company shall (in consultation with legal counsel to the lead Purchaser) use its
commercially reasonable efforts to persuade the Commission that the offering
contemplated by the Registration Statement is a valid secondary offering and not
an offering “by or on behalf of the issuer” as defined in Rule 415 and that none
of the Purchasers is an “underwriter.” In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this Section
 ‎4.4, the Staff refuses to alter its position, the Company shall (i) remove
from the Registration Statement such portion of the Registrable Shares (the “Cut
Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Shares as the Staff may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Purchaser as an “underwriter” in such Registration Statement without
the prior written consent of such Purchaser. Any cutback imposed on the
Purchasers pursuant to this Section ‎4.4 shall be allocated among the Purchasers
on a pro rata basis, unless the SEC Restrictions otherwise require or provide or
the Purchasers holding a majority of the Registrable Shares otherwise agree. No
liquidated damages shall accrue as to any Cut Back Shares until such date as the
Company is able to effect the registration of such Cut Back Shares in accordance
with any SEC Restrictions (such date, the “Restriction Termination Date” of such
Cut Back Shares). From and after the Restriction Termination Date applicable to
any Cut Back Shares, all of the provisions of this Section ‎4 shall again be
applicable to such Cut Back Shares; provided, however, that (x) the Filing
Deadline for the Registration Statement including such Cut Back Shares shall be
10 Trading Days after such Restriction Termination Date, and (y) the
Effectiveness Deadline with respect to such Cut Back Shares shall be the
90th day immediately after the Restriction Termination Date or the 120th day if
the Staff reviews such Registration Statement (but in any event no later than
three Trading Days from the Staff indicating it has no further comments on such
Registration Statement). 

4.5 Indemnification.

(a) The Company agrees to indemnify and hold harmless each Purchaser and its
affiliates, partners, members, officers, directors, agents and representatives,
and each person, if any, who controls such Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 the Exchange Act (each, a
“Purchaser Party” and collectively the “Purchaser Parties”), to the fullest
extent permitted by applicable law, from and against any losses, claims, damages
or liabilities (collectively, “Losses”) to which they may become subject (under
the Securities Act or otherwise) insofar as such Losses (or actions or
proceedings in respect thereof) arise out of, or are based upon, any material
breach of this Agreement by the Company or any untrue statement or alleged
untrue statement of a material fact contained in the Resale Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or arise
out of any failure by the Company to fulfill any undertaking included in the
Resale Registration Statement and the Company will, as incurred, reimburse the
Purchaser Parties for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that the Company shall not be liable in any such case
to the extent that such Loss arises out of, or is based upon: (i) an untrue
statement or omission or alleged untrue statement or omission made in such
Resale Registration Statement in reliance upon and in conformity with written
information furnished to the Company

23.

 




by or on behalf of such Purchaser specifically for use in preparation of the
Resale Registration Statement; or (ii) any breach of this Agreement by
such Purchaser;  provided further, however, that the Company shall not be liable
to any Purchaser Party (or any partner, member, officer, director or controlling
person of the Purchasers) to the extent that any such Loss is caused by an
untrue statement or omission or alleged untrue statement or omission made in any
preliminary prospectus if either (i) (A) such Purchaser failed to send or
deliver a copy of the final prospectus with or prior to, or such Purchaser
failed to confirm that a final prospectus was deemed to be delivered prior to
(in accordance with Rule 172 of the Securities Act), the delivery of written
confirmation of the sale by such Purchaser to the person asserting the claim
from which such Loss resulted and (B) the final prospectus corrected such untrue
statement or omission, (ii) (X) such untrue statement or omission is corrected
in an amendment or supplement to the prospectus and (Y) having previously been
furnished by or on behalf of the Company with copies of the prospectus as so
amended or supplemented or notified by the Company that such amended or
supplemented prospectus has been filed with the Commission, in accordance with
Rule 172 of the Securities Act, such Purchaser thereafter fails to deliver such
prospectus as so amended or supplemented, with or prior to or a Purchaser fails
to confirm that the prospectus as so amended or supplemented was deemed to be
delivered prior to (in accordance with Rule 172 of the Securities Act), the
delivery of written confirmation of the sale by such Purchaser to the person
asserting the claim from which such Loss resulted or (iii) such Purchaser sold
Registrable Shares in violation of such Purchasers’ covenants contained in
Section ‎3.2 of this Agreement.

(b) Each Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company and its officers, directors, affiliates, agents and
representatives and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each a “Company Party” and collectively the “Company Parties”), from and
against any Losses to which the Company Parties may become subject (under the
Securities Act or otherwise), insofar as such Losses(or actions or proceedings
in respect thereof) arise out of, or are based upon, any material breach of this
Agreement by such Purchaser or untrue statement or alleged untrue statement of a
material fact contained in the Resale Registration Statement (or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading in each case, on the effective date
thereof), if, and only to the extent, such untrue statement or omission or
alleged untrue statement or omission was made in reliance upon and in conformity
with written information furnished by or on behalf of such Purchaser
specifically for use in preparation of the Resale Registration Statement, and
each Purchaser, severally and not jointly, will reimburse each Company Party for
any legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that in no event shall any indemnity under this Section ‎4.5(b) be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon its sale of the Registrable Shares included in the Registration Statement
giving rise to such indemnification obligation.

(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section ‎4.5, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person and such

24.

 




indemnifying person shall have been notified thereof, such indemnifying person
shall be entitled to participate therein, and, to the extent that it shall wish,
to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified person. After notice from the indemnifying person to such
indemnified person of its election to assume the defense thereof, such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate in the reasonable judgment
of the indemnified person for the same counsel to represent both the indemnified
person and such indemnifying person or any affiliate or associate thereof, the
indemnified person shall be entitled to retain its own counsel at the expense of
such indemnifying person; provided, further, that no indemnifying person shall
be responsible for the fees and expense of more than one separate counsel for
all indemnified parties. The indemnifying party shall not settle an action
without the consent of the indemnified party, which consent shall not be
unreasonably withheld.

(d) If after proper notice of a claim or the commencement of any action against
the indemnified party, the indemnifying party does not choose to participate,
then the indemnified party shall assume the defense thereof and upon written
notice by the indemnified party requesting advance payment of a stated amount
for its reasonable defense costs and expenses, the indemnifying party shall
advance payment for such reasonable defense costs and expenses (the “Advance
Indemnification Payment”) to the indemnified party. In the event that the
indemnified party’s actual defense costs and expenses exceed the amount of the
Advance Indemnification Payment, then upon written request by the indemnified
party, the indemnifying party shall reimburse the indemnified party for such
difference; in the event that the Advance Indemnification Payment exceeds the
indemnified party’s actual costs and expenses, the indemnified party shall
promptly remit payment of such difference to the indemnifying party.

(e) If the indemnification provided for in this Section ‎4.5 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the
other, as well as any other relevant equitable considerations; provided, that in
no event shall any contribution by an indemnifying party hereunder be greater in
amount than the dollar amount of the proceeds received by such indemnifying
party upon the sale of such Registrable Shares.

4.6 Prospectus Suspension. Each Purchaser acknowledges that there may be times
when the Company must suspend the use of the prospectus forming a part of the
Resale Registration Statement until such time as an amendment to the Resale
Registration Statement has been filed by the Company and declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act. Each Purchaser hereby
covenants that it will not sell any Registrable Shares pursuant to said
prospectus during the period commencing at the time at which the Company gives
the Purchasers notice of the suspension of the use of said prospectus and ending
at the time the Company gives the Purchasers notice that the Purchasers may
thereafter effect sales pursuant to said prospectus; provided, that such
suspension periods shall in no event exceed 30 days in any 12 month period

25.

 




and that, in the good faith judgment of the Company’s board of directors, the
Company would, in the absence of such delay or suspension hereunder, be required
under state or federal securities laws to disclose any corporate development, a
potentially significant transaction or event involving the Company, or any
negotiations, discussions, or proposals directly relating thereto, in either
case the disclosure of which would reasonably be expected to have a material
adverse effect upon the Company or its stockholders.

4.7 Termination of Obligations. The obligations of the Company pursuant to
Section ‎4.2 hereof shall cease and terminate, with respect to any Registrable
Shares, upon the earlier to occur of (a) such time such Registrable Shares have
been resold, or (b) such time as such Registrable Shares no longer remain
Registrable Shares pursuant to Section ‎4.1(b) hereof.

4.8 Reporting Requirements.

(a) With a view to making available the benefits of certain rules and
regulations of the Commission that may at any time permit the sale of the Shares
to the public without registration or pursuant to a registration statement on
Form S-3, the Company agrees to use:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144;

(ii) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(iii) so long as a Purchaser owns Registrable Shares, to furnish to such
Purchaser upon request (A) a written statement by the Company as to whether it
is in compliance with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, or whether it is qualified as a registrant whose
securities may be resold pursuant to Commission Form S-3, (B) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (C) such other information as may be
reasonably requested to permit the Purchaser to sell such securities pursuant to
Rule 144.

4.9 Blue Sky. The Company shall obtain and maintain all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state for the offer and sale of Registrable Shares.

5.



OTHER AGREEMENTS OF THE PARTIES

5.1 Integration. Except as contemplated by the terms of this Agreement, the
Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Shares such that the
rules of Nasdaq would require shareholder approval of this transaction prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.

5.2 Securities Laws Disclosure; Publicity.  The Company shall: (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
promptly following the execution and delivery hereof which shall have been
previously reviewed by counsel for the

26.

 




Lead Placement Agent (the “Press Release”), and (b) by 5:30 p.m. (New York City
time) on the fourth Trading Day following the date hereof, file a Current Report
on Form 8-K disclosing the material terms of the transactions contemplated
hereby which shall have been previously reviewed by counsel for the Lead
Placement Agent (the “Form 8-K”).    From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, non-public
information received from the Company or any of their respective officers,
directors or employees that is not disclosed in the Press Release, other than
certain of the Non-Public Information (as defined in Section ‎5.3). Subject to
the foregoing, neither the Company nor any Purchaser shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby except as may be reviewed and approved by the Company and
counsel to the Lead Placement Agent; provided,  however, that the Company shall
be entitled, without the prior approval of any Purchaser, to make any press
release or other public disclosure as is required by applicable law and
regulations.

5.3 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company’s reorganization strategy and certain clinical data communicated to
those Purchasers who received it via netroadshow (collectively, “Non-Public
Information”), the Company covenants and agrees that neither it nor any other
person acting on its behalf will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information.  The Company covenants and agrees that it will publicly disclose
the Non-Public Information by no later than April 30, 2020.

5.4 Use of Proceeds.  The Company will use the proceeds from the offering to
advance the defactinib and CH5126766 program.

5.5 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue the Shares.

5.6 Disqualification Events.  The Company will notify the Purchasers and the
Placement Agents in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Company Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Company Covered Person.

5.7 Nasdaq Listing.  In the time and manner required by the Nasdaq, the Company
shall prepare and file with Nasdaq an additional shares listing application
covering all of the Shares and shall use its commercially reasonable efforts to
take all steps necessary to cause all of the Shares to be approved for listing
on Nasdaq as promptly as possible thereafter.       

6.



MISCELLANEOUS

6.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated within ten calendar
days from the Effective Date through no fault of such Purchaser; provided,
however, that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).



27.

 




6.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Notwithstanding the foregoing, the
Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Shares to the Purchasers.

6.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

6.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective upon actual receipt via mail, courier or confirmed email by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

6.5 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
(a) the Company and (b) Purchasers holding at least a majority of
the Shares sold in the Closing (as a single class on an as-converted to Common
Stock basis) and then-held by a Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

6.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

6.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their permitted successors and assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  The
Purchasers may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company (other than by merger).

6.8 Third-Party Beneficiaries.  The Placement Agents shall be the third party
beneficiaries of the representations and warranties of the Company in Section
‎3.1, the representations, warranties and covenants of the Purchasers in Section
‎3.2,  Section ‎5.2 and Section ‎5.6 of this Agreement. This Agreement is
intended for the benefit of the parties hereto, as well as the Placement Agents
to the extent any of them is a third party beneficiary pursuant to this Section
‎6.8, and their respective permitted successors and assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other person,
except as otherwise set forth in Section ‎4.5(a) and this Section ‎6.8.



28.

 




6.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

6.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature on this Agreement is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a legally valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” signature page were an
original thereof.

6.11 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

6.12 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a

29.

 




Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.13 Replacement of Shares.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity or bond, if requested.  The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Shares.

6.14 Remedies.  The Company shall be entitled to exercise all rights provided
herein or granted by law, including recovery of damages, for any breach of the
Transaction Documents. 

6.15 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.

6.16 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

6.17 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

[Remainder of page intentionally left blank.]





30.

 




In Witness Whereof, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

VERASTEM, INC.

/s/ Robert Gagnon
Name:  Robert Gagnon
Title:   Chief Business and Financial Officer

 





31.

 




PURCHASERS:

Venrock Healthcare Capital Partners III, L.P.
By: VHCP Management III, LLC, its General Partner
By: VR Adviser, LLC, its Manager

By: /s/ David L. Stepp

Name: David L. Stepp

Title:  Authorized Signatory
                                                            

 



32.

 



 

PURCHASERS:

VHCO Co-Investment Holdings III, LLC
By: VHCP Management III, LLC, its Manager
By: VR Adviser, LLC, its Manager

By: /s/ David L. Stepp

Name: David L. Stepp

Title:  Authorized Signatory
                                                            

 

 

 

 



33.

 



 

PURCHASERS:

EcoR1 Capital Fund, LP


By: /s/ Oleg Nodelman

Name: Oleg Nodelman

Title:  Manager, EcoR1 Capital LLC, as GP
                                                            

 

 

 

 

 



34.

 



 

PURCHASERS:

EcoR1 Capital Fund Qualified, LP


By: /s/ Oleg Nodelman

Name: Oleg Nodelman

Title:  Manager, EcoR1 Capital LLC, as GP
                                                            

 

 

 

 



35.

 



 

PURCHASERS:

Acuta Opportunity Fund, LP


By: /s/ Manfred Yu

Name: Manfred Yu

Title:  Chief Operating Officer of the general partner
                                                            

 

 

 

 



36.

 



 

PURCHASERS:

Acuta Capital Fund, LP


By: /s/ Manfred Yu

Name: Manfred Yu

Title:  Chief Operating Officer of the general partner
                                                            

 

 

 



37.

 



 

PURCHASERS:

CVI Investments, Inc.
c/o Heights Capital Management, Inc., its authorized Agent


By: /s/ J. Brad Alles

Name: J. Brad Alles

Title:  Investment Manager
                                                            

 

 

 

 



38.

 



 

PURCHASERS:

Logos Global Master Fund, LP
By: Logos GP, LLC, its General Partner


By: /s/ Arsani William

Name: Arsani William

Title:  Manager                                                             

 

 

 



39.

 



 

 

PURCHASERS:

Vivo Opportunity Fund, L.P.
By: Vivo Opportunity, LLC,  General Partner


By: /s/ Albert Cha

Name: Albert Cha

Title:  Managing Manager
                                                            

 

 

 

 



40.

 



 

PURCHASERS:

Vivo Capital Fund IX, L.P.
By: Vivo Capital IX, LLC,  General Partner


By: /s/ Albert Cha

Name: Albert Cha

Title:  Managing Manager
                                                            

 

 

 

 

 



41.

 



 

PURCHASERS:

Farallon Capital Partners, L.P.
By: Farallon Partners, L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Managing Manager
                                                            

 

 

 



42.

 



 

PURCHASERS:

Farallon Capital Institutional Partners, L.P.
By: Farallon Partners, L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Managing Manager
                                                            

 

 

 

 

 



43.

 



 

PURCHASERS:

Farallon Capital Institutional Partners II, L.P.
By: Farallon Partners, L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Managing Manager
                                                            

 

 

 



44.

 



 

PURCHASERS:

Farallon Capital Institutional Partners III, L.P.
By: Farallon Partners, L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Managing Manager
                                                            

 

 

 

 



45.

 



 

PURCHASERS:

Four Crossings Institutional Partners V, L.P.
By: Farallon Institutional (GP) V, L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Manager                                                             

 

 

 

 



46.

 



 

PURCHASERS:

Farallon Capital Offshore Investors II, L.P.
By: Farallon Partners, L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Managing Member
                                                            

 

 

 

 



47.

 



 

PURCHASERS:

Farallon Capital F5 Master I, L.P.
By: Farallon F5 (GP), L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Manager                                                             

 

 

 

 



48.

 



 

PURCHASERS:

Farallon Capital (AM) Investors, L.P.
By: Farallon Partners, L.L.C., its General Partner


By: /s/ Thomas G. Roberts, Jr.

Name: Thomas G. Roberts, Jr.

Title:  Managing Member
                                                            

 

 

 

 

 



49.

 



 

PURCHASERS:

Avidity Master Fund LP



By: /s/ Michael Gregory

Name: Michael Gregory

Title:  Director                                                             

 

 

 

 



50.

 



 

 

PURCHASERS:

Blackwell Partners LLC – Series A, solely with respect to the assets for which
RA Capital Management, L.P. acts as investment manager 


By: /s/ Rajeev Shah

Name: Rajeev Shah

Title:  Authorized Signatory of RA Capital Management, L.P., acting in its
capacity as investment manager
                                                            

 

 

 

 

 



51.

 



 

PURCHASERS:

RA Capital Healthcare Fund, L.P.
By: RA Capital Healthcare Fund GP, LLC, its General Partner


By: /s/ Rajeev Shah

Name: Rajeev Shah

Title:  Manager                                                             

 



52.

 



 

EXHIBIT A

CLOSING SCHEDULE

 

 

 

Name

Shares of Common Stock to be Purchased

Purchase Price for Common Stock

VHCP Co-Investment Holdings III, LLC

338,266

$727,271.90

Venrock Healthcare Capital Partners III, L.P.

3,382,664

$7,272,727.60

RA Capital Healthcare Fund, L.P.

15,917,532

$34,222,693.80

Blackwell Partners LLC

2,687,119

$5,777,305.85

Acuta Capital Fund, LP

3,013,953

$6,479,998.95

Acuta Opportunity Fund, LP

706,977

$1,520,000.55

Logos Global Master Fund, LP

2,325,582

$5,000,001.30

Vivo Opportunity Fund, L.P.

6,654,632

$14,307,458.80

Vivo Capital Fund IX, L.P.

1,484,903

$3,192,541.45

Farallon Capital Partners, L.P.

818,605

$1,760,000.75

Farallon Capital Institutional Partners, L.P.

893,023

$1,919,999.45

Farallon Capital Institutional Partners II, L.P.

111,628

$240,000.20

Farallon Capital Institutional Partners III, L.P.

55,814

$120,000.10

Four Crossings Institutional Partners V, L.P.

111,628

$240,000.20

Farallon Capital Offshore Investors II, L.P.

1,516,279

$3,259,999.85

Farallon Capital F5 Master I, L.P.

148,837

$319,999.55

Farallon Capital (AM) Investors, L.P.

65,116

$139,999.40

Avidity Master Fund LP

2,790,698

$6,000,000.70

EcoR1 Capital Fund Qualified, LP

2,702,649

$5,810,695.35

EcoR1 Capital Fund, LP

553,164

$1,189,302.60

CVI Investments, Inc.

232,559

$500,001.85

Total:

46,511,628

100,000,000.20

 

 

 

 



53.

 




EXHIBIT B

 

On February 2, 2016, pursuant to an offer of settlement by Jefferies LLC, the
SEC entered an administrative order, pursuant to its Municipalities Continuing
Disclosure Cooperation (“MCDC”) initiative, finding that Jefferies LLC, in
connection with its underwriting of certain municipal securities offerings,
willfully violated Section 17(a)(2) of the Securities Act of 1933. The
administrative order requires Jefferies LLC to cease and desist from committing
or causing any violations or any future violations of Section 17(a)(2), to pay a
civil penalty, and to complete certain undertakings. Jefferies LLC received
waivers from the SEC of any disqualifications under Regulations A (Rule 262), D
(Rule 505 and 506), and E arising from the settlement, effective as of February
2, 2016. The SEC Order is available at
https://www.sec.gov/rules/other/2016/33-10030.pdf.

 

 

54.

 

